Citation Nr: 9903721	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  97-19 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for loss of skull, 
currently evaluated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active service from March 1963 to March 1967.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
in October 1996 which denied the claimed benefits.  

In October 1998, a hearing was held at the RO before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  


REMAND

Review of the claims file discloses several different 
measurements in recent years for the defect in the frontal 
region of the veteran's skull.  Moreover, one examiner 
reported differing measurements for the inner and outer skull 
tables for the defect.  Therefore, another examination should 
be scheduled in order to obtain definitive, exact 
measurements for the service-connected skull defect, together 
with a determination as to the area of the defect.  

Accordingly, this case is REMANDED for the following 
additional actions:  

1.  The veteran should be scheduled for a 
special surgical examination.  The claims 
folder, including the associated x-rays, 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  All indicated special 
tests, including 

additional x-rays if needed, should be 
completed.  The examiner's report should 
describe in detail all clinical findings 
relative to the veteran's service-
connected skull defect, including (a) the 
exact dimensions of both the inner and 
outer tables of the defect, and (b) a 
determination of the area of the defect 
expressed in square centimeters.  To the 
extent possible, the examiner should also 
distinguish the varying reported values 
for the defect's measurements that are 
contained in the claims folder.  

2.  The RO should then again consider the 
veteran's claim for an increased rating 
for the service-connected skull loss.  If 
action taken remains adverse to him, he 
and his accredited representative should 
be furnished with a supplemental 
statement of the case concerning all 
additional evidence and they should be 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order. The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the veteran with 
due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 3 -


